Citation Nr: 1501985	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-27 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for post-operative benign schwannoma, lumbar spine (hereinafter the back condition).

2.  Entitlement to a separate rating for neurological abnormalities of the lower extremities associated with the service-connected back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to a separate rating for neurological abnormalities of the lower extremities associated with the service-connected back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a scar on the left thigh as secondary to the Veteran's radiculopathy has been raised by the record in the August 2008 VA notice of disagreement (NOD), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran's back condition resulted in moderate limitations to the range of motion of the lumbar spine prior to April 24, 2014; and full range of motion with pain as of April 24, 2014.

2. The Veteran's back condition is not manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent for the back condition have been satisfied prior to April 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59 (2014), 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

2. The criteria for a rating of 10 percent for the back condition have been satisfied as of April 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59 (2014), 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2006 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in April 2014 that included consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on the back condition claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's back condition since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); Accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's back condition has been rated under Diagnostic Code (DC) 5015 for benign new growth of bones.  The regulations provide that disabilities rated under DC 5015 are to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5015.  The 10 percent and 20 percent ratings provided for in DC 5003 for degenerative arthritis are not applicable to conditions rated under DC 5015.  Id., DC 5003, Note (2).  Rather, DC 5003 directs that the disabilities rated under DC 5015 be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  See id.

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See id., DCs 5235-5243.  The evaluation of IVDS is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

Id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

In addition, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Veteran submitted his service connection claim for a back condition on July 9, 2003, from which the present appeal stems regarding the proper rating to be assigned.  During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

Under the previous criteria, DC 5289, which pertains to ankylosis of the lumbar spine, provides for the assignment of a 40 percent rating for favorable ankylosis and a maximum 50 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 (2003).

Old DC 5292, which pertains to limitation of motion of the lumbar spine, provides for the assignment of a 20 percent evaluation for moderate limitation of motion of the lumbar spine.  Id., DC 5292.  A maximum 40 percent evaluation is assigned for severe limitation of motion.  Id.

Under old DC 5295, which pertains to lumbosacral strains, a 10 percent rating is assigned for characteristic pain on motion.  Id., DC 5295.  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  Moreover, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984).  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria.

Prior to September 26, 2003, only the old diagnostic criteria can apply to the Veteran's back condition.  See Kuzma, 341 F.3d 1327.  However, as the old DCs provide the Veteran with an equivalent or higher rating for the back condition, they will be applied throughout the period on appeal.

As a matter of reference, a benign tumor was found on the Veteran's lumbar spine and in February 2000 he underwent an L1-L2 laminectomy to resect the tumor.  The tumor was subsequently diagnosed as schwannoma.

An August 2003 private treatment record states that the range of motion of the Veteran's lumbar strain was moderately decreased on flexion and extension and normal on rotation and side bending.  In his February 2004 NOD, the Veteran stated that he has a constant dual ache in his lower back.  In his August 2008 NOD, the Veteran stated that, since the laminectomy, he has experienced a constant and nagging dull ache in his back with intermittent episodes of more intense pain.  The Veteran also stated that he was experiencing increased periods of muscle weakness.

The April 2014 VA examination report reflects the diagnoses of minimal degenerative disc disease lumbar spine L5-S1, radiculopathy left leg L3 distribution, and spinal schwannoma tumor surgically resected completely.  The VA examiner opined that the minimal degenerative disc disease at L5-S1 is not from the surgery as the site of the surgery was at the L1-2 level.

The April 2014 VA examination report also reflects that the Veteran reported having a dull ache most of the time with occasional sharp pain in the lower back that does not radiate, and that he treats this pain with over the counter pain medication.  The Veteran also reported being pretty much pain free after taking the medication, unless he moves wrong and then he can feel the pain, that he can deal with the pain most of the time, and that he does not notice weakness in or incoordination with his lower back.  The Veteran does, however, notice fatigability in his lower back with activity.  The examiner noted that they did not observe any pain, weakness fatigability or incoordination during the examination.  The Veteran also stated that flare-ups do not impact the function of his thoracolumbar spine.  Finally, the Veteran stated that the pain is rated 1-2/10 most of the time and the highest level of daily pain is 4-5/10.

The April 2014 VA examination report shows that the Veteran had full range of motion of his lumbar spine with the only objective evidence of pain being at 90 degrees upon forward flexion.  The results were the same after repetitive use testing, thus, there was no additional limitation in the range of motion following repetitive use testing.  

The April 2014 VA examination report reflects that the Veteran does not have muscle spasm, guarding, muscle atrophy, ankylosis, or a thoracic vertebral fracture with loss of 50 percent or more of height.  In addition, the straight leg raising test was negative bilaterally.

Finally, the April 2014 VA examination report states that the Veteran has functional loss of the thoracolumbar spine due to pain on movement, that the Veteran has localized tenderness in the L1-3 area to palpitation, and that the Veteran gets up and moves around some during the day if he is sitting behind a desk at work as sitting for too long (2 hours) increases the lower back pain.

The Veteran's back condition is entitled to a rating of 20 percent, but no higher, prior to April 24, 2014 under the old DC 5292.  In this regard, the August 2003 private treatment record states that the Veteran's range of motion in his lumbar spine is moderately limited.  More specifically, the August 2003 private treatment record shows that the Veteran's flexion and extension are moderately decreased.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent under DC 5292 prior to April 24, 2014 for the back condition have been satisfied and the appeal is granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59 (2014), 4.71a, DC 5292 (2003).

As of April 24, 2014, the criteria for a 10 percent rating, but no higher, under the old DC 5295 have been met.  In this regard, the April 2014 VA examination report reflects the Veteran's reported daily pain related to his lumbar spine and the objective evidence of painful motion on flexion at 90 degrees.  In addition, the April 2014 VA examination report states that the Veteran has functional impairment of the thoracolumbar spine due to pain on movement.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent under DC 5295 as of April 24, 2014 for the back condition have been satisfied and the appeal is granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59 (2014), 4.71a, DC 5295 (2003).

However, the preponderance of the evidence weighs against assignment of a rating for the back condition higher than 20 percent prior to April 24, 2014 and higher than 10 percent as of April 24, 2014.

From September 26, 2003, forward, the back condition does not warrant a higher rating pursuant to the limitation of motion criteria under the General Rating Formula.  In this regard, the only range of motion test which provides specified degrees of motion is the April 2014 VA examination report which shows flexion to 90 degrees (i.e., greater than 85 degrees) and a combined range of motion greater than 235 degrees, and thus beyond the minimum limitations required for even a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5235-5243.  In addition, there is no evidence of muscle spasms, guarding, or ankylosis.

The August 2003 private treatment record states that the Veteran's flexion and extension were moderately decreased, however, the exact limitations were not noted.  At most, the August 2003 private treatment record could warrant a rating of 20 percent under the General Rating Formula for the time period prior to April 24, 2014 by analogy for the time period after September 26, 2003.  

With regard to the old diagnostic codes, during the entire time period on appeal, the Veteran's back condition is noncompensable under DC 5289 as there is no evidence of ankylosis in the record.  See 38 C.F.R. § 4.71a, DC 5289.  Thus, the criteria for a compensable rating under DC 5289 have not been met or approximated at any point during the period on appeal.

Moreover, the Veteran's back condition does not warrant a higher rating during the entire time period on appeal pursuant to DC 5295.  There is no evidence of muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position, as required for a 20 percent rating.  See id., DC 5295.  Nor is there evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, as required for the maximum 40 percent rating.  See id.  The Board notes that there is evidence of narrowing or irregularity of the joint spaces in the Veteran's L5-S1 vertebrae, however, the April 2014 VA examination report states that this is not related to the Veteran's service-connected back condition.  Thus, the criteria for a rating higher than 10 percent under DC 5295 have not been met or approximated at any point during the period on appeal.

Prior to April 24, 2014, the back condition does not warrant a rating greater than 20 percent under DC 5292, as the only evidence of record regarding any limitation of the Veteran's range of motion of the lumbar spine is the August 2003 private treatment record which states that the range of motion was moderately decreased.  Accordingly, there is no evidence of a severe limitation of motion, as required for the maximum 40 percent rating.  See id., DC 5292.  Thus, the criteria for a rating higher than 20 percent under DC 5292 have not been met or approximated at any point prior to April 24, 2014.

As of April 24, 2014, the back condition does not warrant a rating higher than 10 percent under DC 5292.  Specifically, the April 2014 VA examination report reflects that the Veteran's regained full range of motion of his lumbar spine, including when pain is taken into account and after repetitive testing.  Accordingly, as of April 24, 2014, the Veteran no longer had moderate limitations to the range of motion of his lumbar spine, as he had no limitations whatsoever to the range of motion of his lumbar spine.  See id.  Thus, the criteria for a rating in excess of 10 percent under DC 5292 have not been met or approximated as of April 24, 2014.

The Board has considered whether the Veteran has additional disability of the spine beyond localized tenderness, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The April 2014 VA examination report shows that the Veteran has not had additional limitation of motion after repetitive use of the spine, and the ratings currently assigned compensate for painful motion and weakness of the spine, and also take into account his reported occasional flare-ups, which he stated occur when he moves the wrong way.  See DeLuca, 8 Vet. App. at 206-07; see also 38 C.F.R. § 4.71a.  Since these flare-ups occur occasionally and resolve with medication, there is no evidence that they last a sufficient amount of time to warrant consideration of higher staged ratings or a higher overall rating, or that a VA examination be performed during such flare-ups.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  In addition, the April 2014 VA examination report reflects that the Veteran stated that he can deal with the pain most of the time and that his flare-ups do not impact the function of his thoracolumbar spine.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

Under old DC 5293, preoperative or postoperative IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  Effective September 26, 2003, IVDS was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations was re-worded and moved to Note 1, following the General Rating Formula.  The above-mentioned instruction was re-phrased to state that IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"). 

Some of the Notes were inadvertently omitted when DC 5293 was re-published as DC 5243 in August 2003, but this error has since been corrected effective September 26, 2003, the date of the amendment.  See Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 (June 10, 2004). Thus, the omitted notes apply to DC 5243 as in effect since September 26, 2003. 

Because the September 26, 2003 amendment did not substantively change the criteria for rating IVDS, but rather simply clarified that rating the disability's separate "chronic orthopedic and neurologic manifestations" is the same as rating it under the General Rating Formula, the Board finds that application of the version of DC 5293 in effect prior to September 26, 2003 is the equivalent of applying current DC 5243.

Although the April 2014 VA examination states that the Veteran does not have IVDS, it also diagnoses the Veteran with minimal degenerative disc disease lumbar spine L5-S1.  However, the April 2014 VA examination report also reflects the examiner's opinion that the degenerative disc disease is not related to the service-connected back condition.  Regardless of whether or not the Veteran has IVDS associated with the service-connected back condition, there is no evidence that the Veteran has had any incapacitating episodes during the time on appeal.  In this regard, there is no evidence that the Veteran has been prescribed bed rest by a physician or that he is being treated by a physician during his flare-ups.  Rather, the Veteran stated that he treats his flare-ups with over the counter medication and that he deals with the pain most of the time.  Thus, the Veteran has had no incapacitating episodes during the time period on appeal and his back condition is noncompensable under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2014), DC 5293 (2003).  

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  This issue is addressed in the REMAND portion of the opinion below.

As there is no evidence showing that the Veteran's back condition has approximated the criteria for a rating greater than 20 percent prior to April 24, 2014, and for a rating greater than10 percent as of April 24, 2014, further staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered whether a separate, compensable rating is warranted for the Veteran's scar on his lower back.  For the following reasons, the Board finds that a separate, compensable rating is not warranted.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490 -99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed this claim in July 2003.  Therefore, only the version of the schedular criteria effective as of August 2002 is applicable for the period prior to October 23, 2008.  See id.; see also 38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma, 341 F.3d 1327.

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See id. 

The revision effective October 23, 2008 included the statement that a veteran whose scars were rated by VA under a prior version of DC 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under current DCs 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  The Board does not understand this statement to operate to the disadvantage of a veteran by requiring that he or she specifically request review of the disability under the revised criteria but only that he or she may request review without asserting that the disability has worsened since the last assignment of a disability rating.  In short, the Board finds the direction provided in Kuzma to be controlling in this case and thus considers both rating criteria in deciding this appeal.  As shown below, the outcome is the same when either version is applied.

Scars that are not located on the head, face or neck are rated under DC 7801 to DC 7805.  Prior to October 23, 2008, the rating criteria were as follows.  Old DC 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, DC 7801 (2003).  Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  Id.  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (2).

Under old DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  Id., DC 7802. 

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  Id., DC 7803.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1). 

Under old DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating.  Id., DC 7804.  Finally, under old DC 7805 scars may be rated on limitation of function of the affected part.  Id., DC 7805.

The current rating criteria for scars are as follows.  Diagnostic Code 7801 applies to scars not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801 (2014).  Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  Id..  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1).

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  Id., DC 7802. 

Diagnostic Code 7804 applies to scars which are unstable or painful.  Id., DC 7804.  A 10 percent rating is assigned for one or two scars that are unstable or painful.  Id.  Finally, DC 7805 provides that any other disabling effects not considered by other diagnostic codes for evaluating scars are to be evaluated under an appropriate diagnostic code.  Id., DC 7805.

The April 2014 VA examination report diagnosis the Veteran with a well healed surgical scar lumbar spine with no residuals.  It states that the scar is not bothersome and that there is no pain or numbness at the site of the scar.  The April 2014 VA examination report also reflects that the scar is neither painful nor unstable.  The scar is linear, measures 10 centimeters, and it does not result in limitation of function nor does it impact the Veteran's ability to work.

The preponderance of the evidence weighs against assignment of a compensable rating for the scar during the entire time period on appeal.

The scar is noncompensable under old DC 7801 because it is not at least 39 square centimeters, the minimum requirement for a 10 percent rating.  Similarly, the scar is noncompensable under old DC 7802 because it is not at least 929 square centimeters.  The scar cannot be rated under the current version of either DC 7801 or DC 7802 because it is not nonlinear.

Moreover, the scar is neither unstable nor painful, thus it is noncompensable under old DC 7803 and either version of DC 7804.  Finally, the scar is noncompensable under old DC 7805 because there is no limitation of function of the affected part and under current DC 7805 because there is no evidence of other disabling effects not considered by the other DCs.  Thus, the criteria for a separate, compensable rating under either version of DC 7801-7805 have not been met or approximated at any point during the time on appeal.

In addition, as there is no evidence or assertion of unemployability related to the Veteran's back condition during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Finally, the Board considered whether the Veteran's back condition claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the back condition claim.  As discussed above, the evidence of record shows that the Veteran's back condition is manifested by limitation of range of motion and pain.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as DC 5292 and DC 5295.  See 38 C.F.R. § 4.71a.  Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 20 percent rating prior to April 24, 2014 and a 10 percent rating as of April 24, 2014 under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that the Veteran's back condition presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, and in the alternative, the Board finds that such related factors have not been shown.  Therefore, the evaluation of the Veteran's back condition will not be referred for extraschedular consideration.  See id.

ORDER

Entitlement to a rating of 20 percent, but not higher, prior to April 24, 2014 and 10 percent, but not higher, as of April 24, 2014 for the back condition is granted, subject to the law governing payment of monetary benefits.



REMAND

A new VA opinion is necessary to clarify and expand upon the April 2014 VA examination report.

The Veteran contends that his radiculopathy is related to his service connected back condition.  Specifically, the Veteran references a February 2000 private treatment record from Dr. M.B. who performed the laminectomy to resect the Veteran's tumor.  The February 2000 private treatment record states that an incision was made extending from T12 to L3 and that the fascia along the spinous process of T12, L1, L2, and L3 were incised with electrocautery.

In the April 2014 VA examination report, the examiner diagnosed the Veteran with radiculopathy at the L3 level.  In addition, the examiner opined that it was found in 2009, and that despite a 2003 EMG that did not show any radiculopathy and diagnosed the left thigh numbness as meralgia parestheticia, nerve damage severe enough to show up on EMG as abnormal will occur over a long period of time (years) and if the compression of the femoral nerve is slight or intermittent it will take a long time for the EMG to be positive or it may never be positive; but that does not mean there is not radiculopathy from that nerve at the spinal canal.

However, the April 2014 VA examination report does not address the issue of whether a relationship may exist between the Veteran's back condition and the diagnosed radiculopathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Thus, a new VA opinion is necessary in order to make an informed decision.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify additional treatment records relevant to his radiculopathy.  Then, take appropriate steps to obtain copies of any treatment records sufficiently identified by the Veteran which are not currently in the file.  All efforts to obtain these records must be documented and associated with the claims file, including any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question.

2. Next, return the case to the clinician who examined the Veteran in April 2014 regarding the back condition for further opinion, as discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

If the clinician who performed the April 2014 examination is not reasonably available, the opinion may be rendered by a different qualified medical professional.

The clinician must render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that any objective neurologic abnormalities, including the Veteran's currently diagnosed radiculopathy, are associated with the service-connected post-operative benign schwannoma, lumbar spine, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The clinician must provide complete explanations for the conclusions reached.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

4. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


